ORDER

PER CURIAM.
Appellant Cheryl Lampson appeals from an order issued by the Labor and Industrial Relations Commission denying her application for unemployment benefits pursuant to § 288.050, RSMo 2000, based upon a finding that she had left her employment with Trans World Airlines, Inc. voluntarily and without good cause attributable to her work or her employer. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that an opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).